11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Michael Elliott Hogan, individually         * From the 42nd District Court
and as independent executor of the           of Callahan County,
Estate of Billie Bob Hogan, deceased;        Trial Court No. 20,416.
Kimberly K. Medlock; Gwendolyn
Diane Bean; and Stacy Lynn Matejka,


Vs. No. 11-15-00330-CV                     * November 16, 2017

Steve Goldsmith,                         * Opinion by Wright, C.J.
                                        (Panel consists of: Wright, C.J.,
                                        Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court's
opinion, we reverse the judgment of the trial court, and we remand this cause
to the trial court for further proceedings consistent with this opinion. The
costs incurred by reason of this appeal are taxed against Steve Goldsmith.